DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/24/21
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 2-4 and 6-8 are cancelled.
	Claims 1, 5, 9 and 10 are pending and claims 9 and 10 are withdrawn.
Claims 1 and 5 are subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al., US Publication No. 2014/0131856 A1 (of record) in view of Iuchi et al., US Publication No. 2017/0330850 A1 (of record) and Kang et al., US Publication No. 2017/0330767 A1.

Do teaches:
1. A method for manufacturing a semiconductor package, comprising (see figs. 1, 3, 8 and 9; also see figs. 4 and 6): 
	(see fig. 8A) a step of providing a temporary support (310);
	(see fig. 8A) a step of forming a foundation layer (311) for forming a foundation portion on…, 
	(see fig. 8B-8C) a step of forming the foundation portion (311a) by etching, with a base portion (113, UBM) as a mask, a region of the foundation layer in which the base portion is not formed (e.g. para. [0087] – [0088]),
	(see fig. 8D) a step of forming…a first insulating layer (e.g. insulating layer embedding 122+112) coming into a state of burying the foundation portion (311a) and the base portion (113) (e.g. also see para. [0072] and figs. 4 and 6); and 
	(see fig. 3C) a step of disposing, on the first insulating layer (e.g. insulating layer embedding 122+112), a semiconductor element  (120) electrically connected to the base portion (113); 
	(see fig. 3D) a step of forming a second insulating layer (140/130) coming into a state of burying the semiconductor element (120), after the step of disposing, on the first insulating layer, the semiconductor element electrically connected to the base portion;
	…
	(see fig. 9B-9C) a step of exposing…surfaces of the foundation portion and the insulating layer on a side of [the temporary support]; 
	(see fig. 9C-9D) a step of exposing, by removing the exposed foundation portion (311a), the base portion (113) in a state of being more recessed than the surface of the first insulating layer (112); and 
	(see fig. 9E) a step of forming an external connection terminal (150) on the exposed base portion.  See Do at para. [0001] – [0091], figs. 1-9E. 

Regarding claim 1:
	Do is silent regarding using a resist mask to form the base portion (113, UBM) or specifically:
	a step of forming, on the foundation layer, a resist mask having a region for forming a conductive base portion which is open, 
	a step of forming the base portion in the open region of the resist mask on the foundation layer, 
	a step of removing the resist mask

	In an analogous art, Iuchi teaches using a resist mask to form a UBM.  Specifically, Iuchi teaches:
	(see fig. 1) a step of forming a resist mask (12) having a region for forming a conductive base portion which is open (13), 
	a step of forming the base portion (11, UBM) in the open region of the resist mask, 
	a step of removing the resist mask (12).  See Iuchi at para. [0040] – [0041], para. [0053] – [0054].
	
	One of ordinary skill in the art modifying the teachings of Do with Iuchi would form the resist mask and base portion on the foundation layer, as recited in the claim.

Further regarding claim 1:
	Do does not expressly teach the temporary support includes a protective layer stacked on a glass substrate such that the foundation portion is formed on the protective layer and the first insulating layer is formed on the protective layer.  
	Furthermore, Do does not expressly teach a step of removing the glass substrate to expose the protective layer; and exposing surfaces of the foundation portion and first insulating layer by removing the protective layer on a side of the protective layer.

	In an analogous art, Kang teaches a temporary support (101/103/105) includes a protective layer (105) stacked on a glass substrate (101).  See Kang at para. [0027] – [0029].
	It would have been obvious to one of ordinary skill in the art to modify Do’s temporary support to include a protective layer stacked on a glass substrate, as taught by Kang, such that “that the foundation portion is formed on the protective layer and the first insulating layer is formed on the protective layer” because Kang teaches “The protective layer 105 may prevent contamination caused by material diffusion between the laser reactive layer 103 and a material layer added in a subsequent process. In addition, the protective layer 105 may prevent a material layer added in a subsequent process from being affected by laser irradiation during the separation of the carrier substrate 101.”    See Kang at para. [0029].

	One of ordinary skill in the art modifying the teachings of Do with Kang would accomplish “the step of removing the glass substrate to expose the protective layer; and exposing, by removing the protective layer, surfaces of the foundation portion and first insulating layer on a side of the protective layer” because the protective layer is formed between the glass substrate and the foundation portion and first insulating layer.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Iuchi because a resist mask enables plating the base portion (e.g. UBM) in regions requiring electrical connections and masking portions where an electrical connection is not required.   See Iuchi at para. [0041].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Kang because  “The protective layer 105 may prevent contamination caused by material diffusion between the laser reactive layer 103 and a material layer added in a subsequent process. In addition, the protective layer 105 may prevent a material layer added in a subsequent process from being affected by laser irradiation during the separation of the carrier substrate 101.”    See Kang at para. [0029].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Iuchi and Kang, as applied to claim 1 above, in view of Lee et al., US Publication No. 2016/0379915 A1 (of record)

Regarding claim 5:
Do and Iuchi teaches all the limitations of claim 1 above and Do further teaches the foundation portion (311a) is a seed layer at para. [0068] and the base portion (113) is a UBM.
	Do is silent wherein the step of forming the foundation portion and the base portion on the temporary support includes a step of forming the base portion by electrolytic plating.
	In an analogous art, Lee teaches a seed layer (-i.e. foundation portion) and a UBM (-i.e. base portion) can be formed by electroless plating, electrolytic plating or sputtering at para. [0054], [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Do with the teachings of Lee to form the foundation portion (e.g. seed layer) and the base portion (e.g. UBM) by electrolytic plating because electrolytic plating is an art recognized process suitable to form a seed layer and UBM layer.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2022